[Cite as State v. Sellers, 2022-Ohio-581.]


                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                ASHTABULA COUNTY

STATE OF OHIO,                                      CASE NO. 2021-A-0016

                  Plaintiff-Appellee,
                                                    Criminal Appeal from the
         -v-                                        Court of Common Pleas

ANTHONY W. SELLERS, JR.,
                                                    Trial Court No. 2019 CR 00209
                  Defendant-Appellant.


                                             OPINION

                                       Decided: February 28, 2022
                                          Judgment: Affirmed


Colleen M. O’Toole, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047 (For Plaintiff-Appellee).

Richard E. Hackerd, 3539 West Boulevard, Cleveland, OH 44111 (For Defendant-
Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Anthony W. Sellers, Jr., appeals from his convictions for

seven counts of Rape, following a jury trial in the Ashtabula County Court of Common Pleas.

For the following reasons, we affirm the judgment of the lower court.

        {¶2}     On April 3, 2019, the Ashtabula County Grand Jury issued an Indictment,

charging Sellers with seven counts of Rape, felonies of the first degree, in violation of R.C.

2907.02(A)(1)(b). Counts One through Four specified that the victim was under the age of

ten and the remaining counts specified that the victim was under the age of thirteen.

        {¶3}     A jury trial was scheduled for February 4, 2020. Sellers left the trial during the
jury selection process and did not return. A warrant was issued for his arrest. A jury trial

was subsequently held on May 4-6, 2021. The following pertinent testimony and evidence

were presented:

       {¶4}   N.M., who was 15 at the time of her testimony, testified that Sellers, who was

dating her mother, helped raise her. She recalled that when she was five years old, Sellers

called her over to the bed where he was lying and she “believed” that he raped her. She

testified as to several other instances at the age of six, seven, eight, nine, ten, and eleven

where Sellers raped her, describing the circumstances and locations. She testified that the

rapes occurred so often, probably once a week, that it “blend[ed] together.”

       {¶5}   Tammy Corey, Sellers’ stepmother, gained custody of N.M. following

involvement by Ashtabula County Children Services with the family. N.M. moved into her

house in August 2017. Within about a month, Corey observed “inappropriate behavior for a

father and a child” between Sellers and N.M., including Sellers rubbing N.M.’s legs with his

hand. Corey spoke with N.M. and, according to N.M., she initially denied that Sellers had

assaulted her because she was scared to say anything, loved Sellers, and did not want

“anything to happen.” In May 2018, N.M. disclosed abuse to Corey, who called children’s

services and the police.

       {¶6}   Dana Berry, an ongoing family caseworker for Ashtabula County Children

Services, testified that a case had been opened with ACCS relating to Sellers and his

biological children and N.M. prior to the allegations of sexual abuse. After learning of the

abuse allegations, Kayla Jones, an ongoing caseworker who was trained in forensic

interviews, interviewed N.M. According to Jones, N.M. disclosed sexual abuse by Sellers.




                                              2

Case No. 2021-A-0016
Jones testified that in her training, delayed disclosure could be normal, she was not

surprised by a delayed disclosure, and children need to feel safe in order to disclose abuse.

       {¶7}   Anthony Tulino, a City of Ashtabula police officer who is a specialized detective

in juvenile sex crimes, observed the forensic interview in this case. He was questioned

about reporting sexual assaults and testified that “in a lot of cases, sexual assaults aren’t

reported immediately after they occur.” He also testified that, in his experience, not all

children cry when reporting, they experience traumatic events differently, and some are

more emotional than others.

       {¶8}   Frank Wolf, Sellers’ friend, testified that he was present during one of the

alleged occasions of rape that occurred while on a bike ride and that Sellers did not enter

the restroom where N.M. stated the rape occurred. He testified that N.M.’s uncle was often

in and out of her residence, took N.M. out of the house, and had a past child molestation

charge.

       {¶9}   Sellers testified that he had been in a relationship with N.M.’s mother since

N.M. was about 14 months old. He explained that he left his initial trial because he panicked.

       {¶10} The jury found Sellers guilty of seven counts of Rape as charged in the

indictment. Its verdict was memorialized in a May 7, 2021 Judgment on the Verdict.

       {¶11} A sentencing hearing was held on June 30, 2021. The court ordered Sellers

to serve consecutive terms of 15 years to life for Counts One through Four and 10 years to

life for Counts Five through Seven for a total term of 90 years to life in prison.

       {¶12} Sellers timely appeals and raises the following assignments of error:

       {¶13} “[1.] The Trial Court permitted, and the Prosecutor engaged in prosecutorial

misconduct.


                                               3

Case No. 2021-A-0016
       {¶14} “[2.] The trial Court abused its discretion when it improperly admitted opinion

evidence from witnesses who had not been qualified or offered as experts all to the

defendant’s prejudice.

       {¶15} “[3.]   The trial Court abused its discretion when it admitted inadmissible

evidence to the Defendant’s prejudice.

       {¶16} “[4.] Defendant’s Counsel was Ineffective.”

       {¶17} In his first assignment of error, Sellers argues that the prosecutor engaged in

misconduct by making various improper statements during voir dire.

       {¶18} “In reviewing a claim of prosecutorial misconduct, a court must determine

whether the challenged statements were improper, and if so, whether the remarks affected

the defendant’s substantial rights.” State v. Doak, 11th Dist. Portage No. 2018-P-0022,

2020-Ohio-66, ¶ 43, citing State v. Smith, 87 Ohio St.3d 424, 442, 721 N.E.2d 93 (2000).

“A conviction will not be reversed because of prosecutorial misconduct, however, unless it

so taints the proceedings that a defendant is deprived of a fair trial.” Id.

       {¶19} Since Sellers did not object to the prosecutor’s statements, we review this

issue under a plain error standard. “Plain error exists when it can be said that but for the

error, the outcome of the trial would clearly have been otherwise.” State v. Issa, 93 Ohio

St.3d 49, 56, 752 N.E.2d 904 (2001). Notice of plain error “is to be taken with the utmost

caution, under exceptional circumstances and only to prevent a manifest miscarriage of

justice.” State v. Long, 53 Ohio St.2d 91, 97, 372 N.E.2d 804 (1978), paragraph three of the

syllabus.

       {¶20} Sellers first claims that the prosecutor “engaged in misconduct by altering or

deleting portions of the statutory definition of beyond a reasonable doubt” by stating that


                                               4

Case No. 2021-A-0016
“firmly convinced” was the equivalent of “beyond a reasonable doubt.” The prosecutor

stated during voir dire: “You’re going to hear a lot about reasonable doubt and the definition

of it, and the Judge is going to define it for you at the end of this and you'll get a copy, a

written copy, of what that is. But what we typically use as a place holder for it, another way

to say it, so to speak, is to be firmly convinced; okay?” The prosecutor used the term “firmly

convinced” multiple times during voir dire. We do not find this constitutes error.

       {¶21} R.C. 2901.05(E) provides that “‘[r]easonable doubt’ is present when the jurors,

after they have carefully considered and compared all the evidence, cannot say they are

firmly convinced of the truth of the charge.” The prosecutor was not incorrect in using “firmly

convinced” to describe “beyond a reasonable doubt” as it is consistent with the statutory

language.

       {¶22} To the extent that Sellers argues it was misleading to use this phrase as a

substitute for the entire definition of reasonable doubt, we find no merit to this argument.

The prosecutor is not required to provide the full definition of this term during voir dire and it

was evident he was using this description to aid in determining that jurors were able to

generally understand the concept of reasonable doubt. In rejecting similar arguments that

a prosecutor committed misconduct in voir dire by misstating the law and failing to mention

the burden of proof, this court noted the lack of “substantial prejudice that affected the

outcome of the trial because the jury was not yet impaneled and evidence was not yet

introduced” and emphasized that the correct instruction on the law by the court cured

possible misconceptions based on a prosecutor’s use of examples. State v. Hodgson, 2021-

Ohio-4374, __ N.E.3d __, ¶ 75-77 (11th Dist.). See also State v. Ford, 158 Ohio St.3d 139,

2019-Ohio-4539, 140 N.E.3d 616, ¶ 128 (“shorthand references” by the prosecutor to legal


                                                5

Case No. 2021-A-0016
concepts during voir dire which were “casual and imprecise” did not amount to plain error

and were cured by jury instructions). We find similar circumstances exist here where, even

if the prosecutor’s statements could be construed as errant, the court advised the jury that it

“must not consider as evidence any statement made by an attorney during this trial” and

gave a thorough and complete instruction regarding reasonable doubt:

              Reasonable doubt is present when jurors, after they have carefully
              considered and compared all of the evidence, cannot say they are
              firmly convinced of the truth of the charge. It is a doubt based on
              reason and common sense. Reasonable doubt is not a mere
              possible doubt, because everything relating to human affairs or
              depending on moral evidence is open to some possible or imaginary
              doubt. Proof beyond a reasonable doubt is proof of such character
              that an ordinary person would be willing to rely and act upon it in the
              most important of his own affairs.

There is no reason to believe that the statements made by the prosecutor regarding the

standard misled the jury or impacted the outcome of the trial.

       {¶23} The cases cited by Sellers in support of his argument are distinguishable.

Each of these cases is cited for the proposition that the reasonable doubt instruction should

not be added to, amplified, or contradicted, but they relate to the court’s jury instructions

rather than the prosecutor’s statements. State v. Swanson, 16 Ohio App.3d 375, 377, 476

N.E.2d 672 (8th Dist.1984); State v. Seneff, 70 Ohio App.2d 171, 177-178, 435 N.E.2d 680

(8th Dist.1980); State v. Sargent, 41 Ohio St.2d 85, 90, 322 N.E.2d 634 (1975). As explained

above, where the court provides an accurate instruction, the risk of prejudice from incorrect

or misleading statements by the prosecutor is mitigated. It is worth observing that the court

in Seneff also held that “the term ‘firmly convinced’ is a concise and easily understood

synonym of the concept ‘proof beyond a reasonable doubt.’” Id. at 180.

       {¶24} Next, Sellers argues that the prosecutor improperly used “buying a home” as


                                              6

Case No. 2021-A-0016
an example of “one’s most important affairs,” thereby comparing it to the significance of

reaching a verdict in this case.

       {¶25} The characterization of buying a home as an important affair is not particularly

inaccurate, nor does Sellers cite any authority for the proposition that such a statement is

improper. The Ohio Supreme Court, in addressing an argument that the prosecutor

denigrated the standard of reasonable doubt by stating that crossing a bridge is an important

affair, held that, even if such comments “were perhaps inappropriate, we do not find that the

comments denigrated the reasonable doubt standard” and concluded that the trial court’s

“‘reasonable-doubt instructions negated any misconception by the jury.’” State v. Hanna, 95

Ohio St.3d 285, 2002-Ohio-2221, 767 N.E.2d 678, ¶ 79, citing State v. Lundgren, 73 Ohio

St.3d 474, 484, 653 N.E.2d 304 (1995).

       {¶26} Finally, Sellers argues that the prosecutor tried to give the jury a

“preconception of the evidence” during voir dire by “repeatedly referring to the case as a

rape case, the alleged crime as rapes, and the rapist as a stepfather.” He cites no authority

in support of this argument. We do not find that the prosecutor made any statements that

amount to misconduct. The references made to rape were generally in the context of

evaluating whether the jurors expected physical evidence in such a case or were particularly

sensitive to this type of matter such that they could be a fair juror. It has been held that it

was not error to allow the prosecutor to “outline the case’s facts and evidence” during voir

dire where it served a valid purpose, e.g., determining the prospective jurors’ knowledge of

the case. State v. McCray, 2017-Ohio-2996, 91 N.E.3d 288, ¶ 26 (1st Dist.). While the

prosecutor did ask a juror if he would expect a five year old “for instance, say, [who] was

raped by her stepfather, to be able to understand that let alone report that,” it was in the


                                              7

Case No. 2021-A-0016
context of determining whether jurors would be able to evaluate the testimony of the witness

and Sellers does not demonstrate that prejudice resulted from this statement. Given the

subsequent testimony establishing the crime of rape, we do not find these statements

prejudiced the jury.

       {¶27} The first assignment of error is without merit.

       {¶28} In his second assignment of error, Sellers argues that the trial court abused its

discretion by allowing Jones, a social worker, to give opinions regarding delayed disclosure

when she was not an expert. Similarly, he argues that Officer Tulino should not have been

permitted to testify as to how children react to trauma and that these questions were

“inflammatory” because they preempted his defense that a delayed disclosure is less

reliable.

       {¶29} The admission or exclusion of evidence, including lay testimony, is evaluated

under an abuse of discretion standard. State v. Parks, 11th Dist. Lake No. 2019-L-097,

2020-Ohio-4524, ¶ 94.     Pursuant to Evid.R. 701, which governs the admission of lay

testimony: “If the witness is not testifying as an expert, the witness’ testimony in the form of

opinions or inferences is limited to those opinions or inferences which are (1) rationally

based on the perception of the witness and (2) helpful to a clear understanding of the

witness’ testimony or the determination of a fact in issue.”

       {¶30} Tulino testified that he is a “specialized detective” with his sole specialty being

the investigation of sex crimes and juvenile sex crimes in particular, performing over a

hundred sexual abuse investigations. This court has permitted lay testimony given by a

police officer where it is based on his perceptions and experience and would assist the jury

in the determination of disputed issues of fact. State v. Sanchez, 11th Dist. Ashtabula No.


                                               8

Case No. 2021-A-0016
2018-A-0097, 2020-Ohio-5576, ¶ 91-93; see also State v. Harris, 162 N.E.3d 879, 2020-

Ohio-5306, ¶ 83 (11th Dist.) (an officer is permitted to give lay testimony regarding his

expertise on behavioral and language patterns of people commonly observed on the

streets). It has also been held that where an officer who is trained in child abuse cases

provides testimony arising from his or her experience about delayed disclosures, such as

that it is common for children to delay their disclosure, this testimony is admissible as lay

opinion testimony. State v. Jones, 2015-Ohio-4116, 43 N.E.3d 833, ¶ 111 (2d Dist.). Here,

Tulino’s testimony relating to how children react when reporting sexual abuse was based on

his experience and aided the trier of fact in reaching its determination on the fact of whether

abuse occurred.

       {¶31} As to Jones, it has similarly been held that testimony by a social worker “about

the manner in which sexually abused children disclose the nature of their abuse based on

her experience with such cases,” is admissible lay opinion testimony. State v. Mathis, 8th

Dist. Cuyahoga No. 107365, 2019-Ohio-3654, ¶ 61-63. We find that the testimony about

delayed disclosure was based on Jones’ experience and training in conducting forensic

interviews of child sex abuse victims. Although it is accurate that she has limited experience

in conducting interviews and had completed approximately ten, this gave her experience

that the average juror did not have and could assist in the determination of a factual issue.

       {¶32} The second assignment of error is without merit.

       {¶33} In his third assignment of error, Sellers argues that Jones should not have

been permitted to testify that the child told her “a penis went into a vagina” during the

interview as this was hearsay. He also argues that the “activity report” exhibit from ACCS

which had notes from the social worker interview should not have been admitted.


                                              9

Case No. 2021-A-0016
       {¶34} “[A] trial court is vested with broad discretion in determining the admissibility

of evidence in any particular case, so long as such discretion is exercised in line with the

rules of procedure and evidence.” Rigby v. Lake Cty., 58 Ohio St.3d 269, 271, 569 N.E.2d

1056 (1991); State v. Dyer, 2017-Ohio-426, 84 N.E.3d 57, ¶ 40 (11th Dist.) (admission of

hearsay is evaluated under an abuse of discretion standard).

       {¶35} “‘Hearsay’ is a statement, other than one made by the declarant while testifying

at the trial or hearing, offered in evidence to prove the truth of the matter asserted.” Evid.R.

801(C). A “statement” is (1) an oral or written assertion or (2) nonverbal conduct of a person,

if it is intended by the person as an assertion. Evid.R. 801(A).

       {¶36} Sellers argues that the social worker was not permitted to “testify that the child

told her a penis went into a vagina.” Jones did not testify specifically that N.M. made that

statement but did testify that this was her “understanding” of what occurred. Sellers does

not advance an argument as to whether Jones’ characterization of the disclosed abuse

constitutes hearsay although it was not framed as the exact statement made by the victim.

Courts have found a party’s testimony as to their understanding of a conversation to be

admissible. See State v. Parker, 2d Dist. Montgomery No. 18926, 2002-Ohio-3920, ¶ 67

(witness’ statement that he had permission to be in the apartment was admissible since it

was based on his understanding and did not “communicate * * * any statement” of the

apartment owner); State v. Ijuju, 10th Dist. Franklin No. 85AP-803, 1986 WL 9616, *5 (Sept.

2, 1986) (witness’ testimony about her understanding that the defendant was going to kill

the victim based on overhearing his discussion was admissible).

       {¶37} Nonetheless, even presuming that the foregoing testimony was inadmissible

hearsay, Jones testified multiple times that sexual abuse had occurred based on the child’s


                                              10

Case No. 2021-A-0016
disclosure and circling of body parts on a diagram, statements with which Sellers does not

take issue. Thus, the statement at issue merely reaffirmed other evidence present in the

record. This court has found no prejudice in admitting improper hearsay where it was

“merely cumulative of other testimony presented.” State v. Conway, 11th Dist. Lake No. 95-

L-040, 1997 WL 361694, *6 (June 20, 1997); State v. Williams, 11th Dist. Trumbull No. 2012-

T-0002, 2013-Ohio-1297, ¶ 21.

       {¶38} Sellers also argues that the ACCS “activity report,” which contained

information from the interview with N.M., contained testimonial statements, applying the

primary purpose test.

       {¶39} The primary purpose test, used to determine whether statements made by a

witness are testimonial for Confrontation Clause purposes, provides the following:

“Statements are nontestimonial when made in the course of police interrogation under

circumstances objectively indicating that the primary purpose of the interrogation is to enable

police assistance to meet an ongoing emergency.             They are testimonial when the

circumstances objectively indicate that there is no such ongoing emergency, and that the

primary purpose of the interrogation is to establish or prove past events potentially relevant

to later criminal prosecution.” State v. Siler, 116 Ohio St.3d 39, 2007-Ohio-5637, 876 N.E.2d

534, ¶ 24, citing Davis v. Washington, 547 U.S. 813, 822, 126 S.Ct. 2266, 165 L.Ed.2d 224

(2006). This principle has also been applied to forensic interviews conducted by entities

other than police such as representatives from a child advocacy center. State v. Arnold, 126

Ohio St.3d 290, 2010-Ohio-2742, 933 N.E.2d 775, ¶ 33.

       {¶40} In the present matter, presuming the primary purpose of gathering information

here was to establish events for criminal prosecution and the statements were testimonial,


                                              11

Case No. 2021-A-0016
the Confrontation Clause issues raised by such a finding do not warrant reversal. It has

been consistently held that “[t]he admission of hearsay does not violate the Confrontation

Clause if the declarant testifies at trial.” State v. Powell, 132 Ohio St.3d 233, 2012-Ohio-

2577, 971 N.E.2d 865, ¶ 64; State v. Curtiss, 2d Dist. Montgomery No. 29006, 2022-Ohio-

146, ¶ 89 (where the victim’s statement was testimonial under the primary purpose test, the

Confrontation Clause was not violated since she testified at trial and was subject to cross-

examination). Here, the victim testified and was cross-examined so Confrontation Clause

concerns do not arise.

      {¶41} The third assignment of error is without merit.

      {¶42} In his fourth assignment of error, Sellers argues that counsel was ineffective

by failing to object to the foregoing evidence and making statements conceding guilt.

      {¶43} To demonstrate ineffective assistance of counsel, a defendant must prove “(1)

that counsel’s performance fell below an objective standard of reasonableness, and (2) that

counsel’s deficient performance prejudiced the defendant resulting in an unreliable or

fundamentally unfair outcome of the proceeding.” State v. Madrigal, 87 Ohio St.3d 378, 388-

389, 721 N.E.2d 52 (2000), citing Strickland v. Washington, 466 U.S. 668, 687-688, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984). “To show that a defendant has been prejudiced by

counsel’s deficient performance, the defendant must prove that there exists a reasonable

probability that, were it not for counsel’s errors, the result of the trial would have been

different.” State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraph three of

the syllabus.   “There is a strong presumption that the attorney’s performance was

reasonable.” State v. Gotel, 11th Dist. Lake No. 2006-L-015, 2007-Ohio-888, ¶ 10.

      {¶44} Defense counsel did object to the admission of hearsay statements as well as


                                            12

Case No. 2021-A-0016
the activity report. Further, as to each of the alleged errors above, since we find they either

lack merit or did not result in prejudice, they do not provide grounds for reversal based on

ineffective assistance of counsel.

       {¶45} Sellers also argues that counsel was ineffective by stating, during voir dire that

“nobody is stating [N.M. is] not a victim.” It appears, however, that this was part of counsel’s

trial strategy. Such a statement could be made to demonstrate Sellers’ sympathy for the

victim. Further, the defense presented the testimony of Sellers’ friend, Wolf, that another

adult in N.M.’s life had been present at the house frequently, took her out of the household,

and had a record of child sexual abuse.          It appears the defense had a strategy of

demonstrating that another individual may have committed the offenses. “A reviewing court

must not second-guess trial strategy decisions.” State v. Tipton, 11th Dist. Portage No.

2012-P-0072, 2013-Ohio-3207, ¶ 31.

       {¶46} The fourth assignment of error is without merit.

       {¶47} For the foregoing reasons, Sellers’ convictions for Rape in the Ashtabula

County Court of Common Pleas are affirmed. Costs to be taxed against appellant.



CYNTHIA WESTCOTT RICE, J.,

JOHN J. EKLUND, J.,

concur.




                                              13

Case No. 2021-A-0016